Citation Nr: 0525300	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-12 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDING OF FACT

The veteran has PTSD as a result of combat stressors during 
his service in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that no further 
development of the record is required in this case because 
the Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The record reflects that the veteran served in Vietnam from 
April 1969 to March 1970.  He did not receive an award or 
decoration confirming his participation in combat, but the 
receipt of such an award or decoration is not required to 
establish his participation in combat.  The Board has found 
the veteran's statements concerning his alleged combat 
stressors to be credible and supported by information 
provided by the Center for Unit Records Research.  With 
respect to whether the veteran has PTSD as a result of those 
combat stressors, the Board notes that a counselor with a 
charitable organization has provided a summary of counseling 
provided to the veteran from December 1998 to November 2000.  
This counselor reported a clinical impression of PTSD, and he 
attributed the disorder to the veteran's alleged combat 
stressors.  

In January 2003, the veteran underwent a comprehensive VA 
psychiatric examination for the purpose of determining 
whether he has PTSD as a result of the reported combat 
stressors.  Following a review of the claims folder and the 
examination of the veteran, the examiner concluded that the 
veteran met all of the criteria for a diagnosis of PTSD.  
This examiner also attributed the PTSD to the combat 
stressors alleged by the veteran.  The Board has found no 
deficiency in the report of this examination.

The veteran was afforded another VA psychiatric examination 
in November 2004.  This examination was performed in response 
to the veteran's claim for a permanent and total rating for 
pension purposes.  This examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD; however, 
it appears from the examination report that the examiner did 
not have an opportunity to review the veteran's claims 
folder.  Moreover, the examiner did not explain why the 
veteran does not meet the criteria for a diagnosis of PTSD.  
Therefore, in the Board's opinion, the report of this 
examination is of lesser probative value than the report of 
the January 2003 VA examination.

In sum, the Board is satisfied that the evidence supportive 
of the veteran's claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


